711 F.2d 80
31 Empl. Prac. Dec. P 33,346
Ann MacDONALD and Carl Jason, Appellants,v.FERGUSON REORGANIZED SCHOOL DISTRICT R-2 and Board ofEducation Members.  Dr. Ray Howell;  Joseph Wells;Dallas Imbeaux;  Carol Barnes;  JamesPoor;  Edward W. Wilhelms, Appellees.
No. 82-1108.
United States Court of Appeals,Eighth Circuit.
Submitted May 16, 1983.Decided June 15, 1983.

Donald L. McCullin, St. Louis, Mo., for appellants.
Frank Susman, Norman C. Parker, Andrew A. Rimmel, Susman, Schermer, Rimmel & Parker, St. Louis, Mo., for appellees.
Appeal from the United States District Court for the Eastern District of Missouri;  H. Kenneth Wangelin, U.S.D.C., Judge.
Before LAY, Chief Judge, and HEANEY, BRIGHT, ROSS, McMILLIAN, ARNOLD, JOHN R. GIBSON and FAGG, Circuit Judges.
PER CURIAM.


1
The judgment of the district court is affirmed by an equally divided court.


2
LAY, Chief Judge, and HEANEY, McMILLIAN and FAGG, Circuit Judges, would reverse and remand.